Opinion.

Per curiam:
All the facts now undertaken to be set up by bill of interpleader were known to Montgomery when he answered the garnishment in the Chancery Court of Hinds county. If dissatisfied with the decree of that court he should have appealed. Mrs. Evans, having *360obtained a decree there, cannot, by bill of interpleader, be compelled to xelitigate. A party threatened with two suits by different persons, or actually sued by two persons upon that same cause of action, must file his bill for interpleader before judgment at law against him, unless there be some new development after judgment that excuses his delay or furnishes a new reason for interpleader. Kuhn v. McKinney, 59 Miss.

Affirmed.